Citation Nr: 0734630	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-03 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 





INTRODUCTION

The veteran served in the Special Philippine Scouts from 
March 1946 to February 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's claim of service connection for 
schizophrenia.  In August 2007, the veteran testified at a 
hearing before the Board.


FINDINGS OF FACT

1.  The claim for service connection for schizophrenia was 
previously denied in an October 1976 RO decision.  The 
veteran did not appeal that decision.  

2.  Evidence received since the last final decision in 
October 1976 relating to service connection for schizophrenia 
is cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

The October 1976 RO decision that denied service connection 
for schizophrenia is final; new and material evidence has not 
been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2007).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In an October 1976 rating decision, the RO denied the 
veteran's claim for service connection for schizophrenia.  
The RO declined to reopen the claim for service connection 
for schizophrenia in January 2005 and July 2005.  While the 
RO found that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for schizophrenia, the Board must still consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

In a decision dated in October 1976, the RO denied the 
veteran's claim for service connection for schizophrenia.  
The veteran did not appeal that decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2007).  Thus, the October 1976 decision became final because 
the appellant did not file a timely appeal.  

The claim for entitlement to service connection for 
schizophrenia may be reopened if new and material evidence is 
submitted for the claim.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim for schizophrenia in September 2004.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service medical records, and the veteran's 
statements.  The RO found that there was no evidence showing 
that there was a nexus between military service and the 
veteran's current schizophrenia, and the claim was denied.  

The veteran applied to reopen his claim for service 
connection in September 2004.  The Board finds that the 
evidence received since the last final decision is cumulative 
of other evidence of record and does not raise a reasonable 
possibility of substantiating the veteran's claim.

In support of his application to reopen his claim for service 
connection, the veteran submitted post-service medical 
records dated from June 1978 to June 2005.  These records 
show that the veteran was diagnosed with and treated for 
chronic undifferentiated schizophrenia, but the disorder was 
not shown to be related to service.    

Other newly submitted evidence includes a February 1980 lay 
statement from the veteran's friends.  The veteran's friends 
stated that he was hospitalized in 1947 for a mental ailment.  
They also reported that after the veteran was discharged from 
service, he continued to suffer from the same mental ailment.  
There was no competent evidence submitted showing that the 
veteran's schizophrenia was related to service.
    
Newly submitted evidence also includes the veteran's 
testimony before the Board at an August 2007 travel board 
hearing.  Testimony revealed that the veteran sustained a 
head injury during service when he had an accident on a 
truck.  He testified that this head injury caused the 
development of his schizophrenia.  He reported that he 
experienced body weakness, loss of memory, and incoherence at 
the time.  He stated that due to his head injury, he was 
unable to serve in combat against the Japanese.         

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
schizophrenia.  Although the additionally submitted medical 
records and lay statement are new, in the sense that they 
were not previously considered by agency decisionmakers, they 
are not material.  While the medical records demonstrate that 
the veteran has been diagnosed with schizophrenia and 
receives treatment for it, and the lay statement attests to 
the veteran's symptoms, they do not show that his disability 
was related to service.  The presence of schizophrenia was 
shown at the time of the previous final denial.  The claim 
was denied because the disability was not shown by competent 
evidence to be related to service.  Also, schizophrenia was 
not shown to have manifested to a compensable degree within 
one year following the veteran's separation from service.  
Those elements of a substantiated claim are still not shown.

Accordingly, the Board finds that the new evidence does not 
establish facts necessary to substantiate the claim, and the 
claim for service connection for schizophrenia cannot be 
reopened on the basis of this evidence.  38 C.F.R. 
§ 3.156(a).  

Although the veteran has submitted new evidence that was not 
before the RO in October 1976 for the claim for service 
connection for schizophrenia, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted with regard 
to the claim for service connection for schizophrenia since 
the October 1976 rating decision because no competent 
evidence has been submitted showing that this disability was 
related to service.  Thus, the claim for service connection 
for schizophrenia is not reopened and the benefits sought on 
appeal remain denied.  
  
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004, March 
2006, and March 2007; rating decisions in January 2005 and 
July 2005; and a statement of the case in September 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the appellant's diagnosed disorder is the result of any 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2007).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.    


ORDER

New and material evidence having not been submitted, service 
connection for schizophrenia remains denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


